   ARLO GARCIA URIARTE, CA Bar No. 231764
 1 arlo@liberationlawgroup.com
   DANIEL P. IANNITELLI, CA Bar No. 203388
 2 dan@liberationlawgroup.com
   LIBERATION LAW GROUP, P.C.
 3 2760 Mission Street
   San Francisco, CA 94110
 4 Telephone: 415.695.1000
   Facsimile: 415.695.1006
 5
     Attorneys for Plaintiff
 6   ERNIE RICARDO FERNANDEZ
 7   LISA C. HAMASAKI, CA Bar No. 197628
     becki.graham@ogletree.com
 8   SUSAN T. YE, CA Bar No. 281497
     susan.ye@ogletree.com
 9   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Steuart Tower, Suite 1300
10   One Market Plaza
     San Francisco, CA 94105
11   Telephone: 415.442.4810
     Facsimile: 415.442.4870
12
     Attorneys for Defendant
13   BRINK’S, INCORPORATED
14                        UNITED STATES DISTRICT COURT
15                       NORTHERN DISTRICT OF CALIFORNIA
16   ERNIE RICARDO FERNANDEZ,           Case No. 3:17-cv-07050-EDL
17         Plaintiff,                                         MODIFIED
                                        STIPULATION AND [PROPOSED] ORDER
18         vs.                          TO CONTINUE TRIAL AND PRE-TRIAL
19   BRINK’S INCORPORATED, a Delaware   DEADLINES
     Corporation, and DOES 1-5,
20                                      Trial Date: May 20, 2019
           Defendants.
21

22

23

24

25

26

27

28

                                         1
                                               STIPULATION
 1
             Plaintiff Ernie Fernandez and Defendant Brink’s Incorporated (collectively the
 2
     “Parties”), by and through their attorneys of record, enter into the following stipulation
 3
     regarding their mutual request to continue the trial and certain deadlines in this action:
 4
                1. On December 11, 2017, this action was removed from the California Superior
 5
     Court. In the state court action, Plaintiff Ernie Fernandez was one of eight Plaintiffs, but his
 6
     claims were severed from the Complaint and the removal followed.
 7
                2. Prior to the March 27, 2018 Initial Case Management Conference in this action,
 8
     the Parties had agreed to private mediation with Mark Rudy, Esq., in San Francisco, scheduled
 9
     for September 5, 2018. Mr. Rudy is highly regarded mediator with limited availability,
10
     typically requiring several months of advance scheduling.
11
                3. At the September 5, 2018 mediation it was determined by the parties and Mr.
12
     Rudy that attempting to mediate each of the eight plaintiffs’ claims in the single session was
13
     not effective. The Parties decided to continue with five of the plaintiffs who only had wage
14
     and hour claims. The remaining three plaintiffs, including Plaintiff Ernie Fernandez, were
15
     rescheduled for a mediation with Mr. Rudy on March 6, 2019, the first available date for Mr.
16
     Rudy.
17
                4. In order to facilitate the further mediation with Mr. Rudy, and to avoid the
18
     unnecessary expenditure of time and resources leading into the mediation, the Parties agree
19
     that that limiting discovery and moving the trial date, dispositive motion deadlines, and current
20
     pre-trial deadlines is in the best interest of the parties.
21
                5. On April 10, 2018, the Court issued its Case Management and Pretrial Order for
22
     Jury Trial (Dkt. No. 29) setting the trial and following relevant deadlines:
23
                        a. Private Mediation to be Completed by September 30, 2018;
24
                        b. Non-Expert Discovery Cut-Off of December 21, 2018;
25
                        c. Initial Expert Reports due by March 12, 2019;
26
                        d. Rebuttal Expert Reports due by March 12, 2018;
27
                        e. Expert Discovery Cut-Off of by April 12, 2018;
28

                                                          2
 1                     f. Dispositive Motions to be heard by February 19, 2019 with a filing
 2                         schedule for cross motions beginning on January 8, 2018;
 3                     g. Final Pretrial Conference set for May 14, 2019; and
 4                     h. Trial date set for May 28, 2019.
 5              6. The Parties completed initial written discovery ahead of the September 5, 2018
 6   mediation and Plaintiff’s deposition was taken in August 2018. Additional depositions,
 7   including depositions of employees of Defendant and third parties, remain to be completed.
 8              7. The Parties desire to avoid incurring additional attorneys’ fees and expenses
 9   ahead of the March 6, 2019, mediation in order to provide them with the best chance of
10   resolving this matter. However, should this matter proceed beyond the March 6, 2019,
11   mediation, the Parties will need to complete discovery and Defendant anticipates it will file a
12   motion for summary judgment.
13              8. Given the current discovery and dispositive motion deadlines, the Parties will
14   need to incur significant additional costs to complete fact and expert discovery, and to proceed
15   with dispositive motions, prior to the March 6, 2019 mediation.
16              9. The Parties jointly request a continuance of the trial date, with discovery and
17   dispositive motion and other deadlines to track with a new trial date. There is good cause for
18   the requested continuance because it will enable the Parties to approach the Mediation in the
19   best position to potentially settle this action.
20              10. The Parties request that the trial and pre-trial deadlines be extended as follows:
21

22                                      Current Date             New Date
                                                                           21
23    Trial Date                        May 28, 2019             October 15, 2019
24    Non-Expert Discovery Cut-         December 21, 2018        May 10, 2019
25    Off
                                                                 July 9, 2019.
26    Dispositive Motion Hearing        February 19, 2019        The last day for hearing dispositive
                                                                 motions shall be July 9, 2019. Based upon
27                                                               that deadline, to the extent Plaintiff files a
                                                                 dispositive motion, it must be filed and
28                                                               served no later than May 28,

                                                        3
                                                                  2019. Defendant's opposition, cross-
 1                                                                motion and/or dispositive motion (should
                                                                  plaintiff elect not to file a dispositive
 2                                                                motion) is due no later than June 11,
                                                                  2019. Plaintiff’s reply and opposition is
 3                                                                due no later than June 18,
                                                                  2019. Defendant’s reply is due no later
 4                                                                than June 25, 2019.
 5    Initial Expert Disclosure        March 12, 2019             August 2, 2019
 6    Rebuttal Expert Reports          March 26, 2019             August 16, 2019
 7    Expert Discovery Cut-Off         April 12, 2019             September 2, 2019
 8    Pretrial Conference              May 14, 2019               October 1, 2019
 9          All other dates previously set by the Court remain unchanged.
10          SO STIPULATED.
11   DATED: December 13, 2018                         LIBERATION LAW GROUP, P.C.
12

13                                                    By: /s/ Daniel P. Iannitelli
                                                          DANIEL P. IANNITELLI
14                                                        Attorneys for Plaintiff
                                                          ERNIE RICARDO FERNANDEZ
15

16   DATED: December 13, 2018                         OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
17

18
                                                      By: /s/ Lisa C. Hamasaki
19                                                        LISA C. HAMASAKI
                                                          SUSAN T. YE
20                                                        Attorneys for Defendant
                                                          BRINK’S, INCORPORATED
21

22

23

24
     I hereby attest that I have on file all holographic signatures corresponding to any signatures
25   indicated by a conformed signature (/S/) within this e-filed document.
26

27

28

                                                        4
                                       [PROPOSED] ORDER
 1

 2          Having considered the Parties’ stipulation, and good cause appearing, the Court
 3   modifies the scheduling order as follows:
 4                                   Current Date               New Date
                                                                            21
 5    Trial Date                     May 28, 2019               October 15, 2019
 6    Non-Expert Discovery Cut-      December 21, 2018          May 10, 2019
 7    Off
 8                                                              July 9, 2019.
      Dispositive Motion Hearing     February 19, 2019
                                                                The last day for hearing dispositive
 9                                                              motions shall be July 9, 2019. Based
                                                                upon that deadline, to the extent Plaintiff
10                                                              files a dispositive motion, it must be filed
                                                                and served no later than May 28,
11                                                              2019. Defendant's opposition, cross-
12                                                              motion and/or dispositive motion (should
                                                                plaintiff elect not to file a dispositive
13                                                              motion) is due no later than June 11,
                                                                2019. Plaintiff’s reply and opposition is
14                                                              due no later than June 18,
                                                                2019. Defendant’s reply is due no later
15                                                              than June 25, 2019.
16    Initial Expert Disclosure      March 12, 2019             August 2, 2019
17    Rebuttal Expert Reports        March 26, 2019             August 16, 2019
18    Expert Discovery Cut-Off       April 12, 2019             September 2, 2019
19                                                                September 24, 2019
      Pretrial Conference            May 14, 2019               October 1, 2019
20
            All other dates previously set by the Court remain unchanged.
21
            IT IS SO ORDERED.
22

23   Date: 12/17/18
                                                 ELIZABETH D. LAPORTE
24                                               UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                      5
